Citation Nr: 0013821	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
June 1968 to May 1971, and service in the United States Navy 
from November 1978 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Diego, California.  Such rating action denied 
entitlement to service connection for an acquired psychiatric 
disorder, schizophrenia, and denied entitlement to pension 
benefits.  The veteran perfected an appeal with respect to 
both determinations.

In a rating action dated in May 1999, the RO granted the 
veteran entitlement to nonservice-connected pension benefits.  
That rating decision represented a full grant of the benefit 
sought and the veteran did not express disagreement with any 
downstream matter such as the effective date of the grant.  
As such the matter is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Accordingly, the issue on appeal is limited to entitlement to 
service connection for schizophrenia.


FINDINGS OF FACT

1.  The presumption of soundness pertinent to psychiatric 
disability has not been overcome in this case.

2.  There is no competent evidence of record showing that 
schizophrenia was manifested during service or for many years 
thereafter, and no competent evidence relating currently 
diagnosed schizophrenia to either of the veteran's service 
periods.



CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 C.F.R. § 3.304(b) (1999).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The United States Court of Appeals for the Federal Circuit 
has held that contemporaneous evidence of treatment is not 
required to rebut the presumption of soundness; rather, all 
medically accepted evidence can be considered, including a 
medical opinion acquired several years after service.  Harris 
v. West, No. 99-7057 (Fed. Cir. Feb. 17, 2000).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).  See also Gahman v. 
West, 13 Vet. App 148 (1999) reversing Gahman v. West, 
12 Vet. App. 406 (1999) (in which the Court had held that 
Medical Boards are adjudicative entities that are competent 
to render findings of fact, and that the findings of the 
professionals who constitute such Boards may be sufficient to 
clearly and unmistakably rebut the presumption of soundness).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

A "lasting worsening of the condition" is required to show 
aggravation.  See Routen v. Brown, 10 Vet. App. 183, 189 & 
n.2 (1997) (Steinberg, J., dissenting); Degmetich, 104 F. 3d 
at 1331-33 (holding that VA compensation cannot be awarded 
for a disability that existed in the past but no longer 
exists even if that disability was service-connected); see 
also Hensley v. Brown, 5 Vet. App. 155, 163 (1993) (holding, 
as to whether increase must be to next higher rating, that 
"the presence of a ratable increase in disability at 
separation would be conclusive of an in-service increase in 
disability, but the obverse would not be true; that is, the 
absence of a ratable in-service increase [at separation] 
would not rule out a determination of an increase in 
disability"); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that the claimant currently 
has the claimed disability.  Absent competent evidence of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West,  No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Factual Background

The claims file contains records of the veteran's service in 
the United States Army.  At entrance in May 1968, his 
psychiatric status was marked as normal and he denied having 
or having had difficulty sleeping, nightmares, depression, 
excessive worry, nervous trouble, memory loss, or any alcohol 
or drug habits.  He further denied having ever attempted 
suicide.  The report of medical examination at discharge from 
Army service also shows that the veteran's psychiatric status 
was normal.  

A summary record reflects admission to a VA facility in late 
1977 for "ETOH."

In November 1978 the veteran re-enlisted into the Navy.  The 
report of medical examination at enlistment shows his 
psychiatric status to be normal.  The veteran denied having 
or having had difficulty sleeping, depression, excessive 
worry, nervous trouble or memory loss.  In January 1979 the 
veteran was referred for psychiatric evaluation by the 
division officer as he expressed no motivation for further 
service and indicated that he desired a discharge.  He was 
fully oriented to examination, without signs of mental 
illness or disabling personality disorder.  His insight and 
judgment were within normal limits.

One report notes that since 1971 the veteran had been 
unemployed and bumming around.  The veteran gave a history of 
an impulsive re-enlistment and stated that he had some 
personality problems that he had tried to resolve through 
group therapy sessions.  He reported a drug abuse history 
while in the Army and prior to Naval enlistment.  The veteran 
expressed a history of suicidal ideation but denied current 
intent.  The medical conclusion was that there was no 
psychiatric diagnosis or disposition warranted at that time.  
On another January 1979 report, the veteran gave a history of 
pre-service use of speed, barbiturates, heroin, acid and 
marijuana.  Mental status examination failed to reveal 
evidence of psychosis or disabling neurosis.  The veteran 
indicated he did not want to remain on active duty.

The RO first received the veteran's claim for VA compensation 
benefits based on schizophrenia in August 1993.  At that time 
the veteran reported treatment for his nerves while in the 
Navy and indicated no post-service treatment.  

Of record are reports of VA hospitalization and treatment in 
August and September 1993.  The veteran was admitted in 
August with a long history of illness, stated to probably be 
chronic paranoid schizophrenia.  The veteran complained of a 
history of hearing running commentary in his mind, sometimes 
seeing "ghosts", and sometimes having the television or 
radio speak directly to him.  The veteran was 
administratively discharged after he failed to return to the 
hospital while out on pass.  The diagnosis was psychosis, not 
otherwise specified/rule out chronic paranoid schizophrenia.

In a decision dated in February 1994, the RO denied the 
claim.  On another claims form filed by the veteran in July 
1994, he identified treatment at a VA facility in July 1993 
due to hearing voices and talking to himself.  In a statement 
received in August 1994 he related having heard voices over 
the years, beginning in October 1974 while he was at Los 
Angeles Valley College.  He provided a history of meeting a 
woman named Stella who was from Greece.  The veteran related 
that that made him think of the Odyssey; he compared himself 
to the sailor in the Odyssey who heard voices.  

From September to October 1995, the veteran was hospitalized 
at a VA facility for paranoid schizophrenia; the hospital 
report also shows diagnoses of alcohol dependence and 
nicotine dependence, both in remission.  The veteran reported 
that he had been experiencing auditory hallucinations for at 
least 20 years and that such had become more intrusive.  The 
veteran stated that in 1977 he received outpatient treatment 
in San Francisco and was put on Prolixin.

In November 1995 the veteran appeared and requested a 
prescription for Haldol for auditory hallucinations.  
Throughout 1996 to 1998 he appeared for regularly scheduled 
appointments.  

In March 1998 the veteran presented for a VA examination.  
The examiner noted that the veteran began hearing voices at 
the age of 24, "basically in between service."  The 
examiner noted that the veteran never got out of boot camp 
upon service re-enlistment "because he decompensated with 
hallucinations."  The examiner set out the following:

It sounds like he received a medical 
board.  A rapid review of the C-file 
reveals an evaluation by Dr. David Gross, 
whose impression was that of 
schizophrenia.  A review of his C-file is 
consistent for frequent evaluations, all 
of which point to the existence of 
paranoid schizophrenia as the primary 
problem.  It appears that his symptoms 
actually began during an inter-service 
period so whether or not he is service 
connected becomes a technical 
administrative problem.  The veteran has 
had numerous psychiatric 
hospitalizations, all of which are 
described in his 
C-file....

The examiner includes information obtained from personal 
interview of the veteran and noted that he had been a loner 
in school and "somewhat schizoid as a kid with few 
friends."  The diagnostic impressions were chronic, paranoid 
type schizophrenia, in moderate remission on appropriate 
medication; marijuana abuse, in remission; alcohol abuse, in 
remission; schizoid and passive-dependent personality 
disorder is suggested prior to entry."  The examiner 
indicated that the veteran had been unable to function 
industrially for 17 years due to a severe psychotic illness.

Analysis

The Board begins by noting that the reports of examination 
and medical history at entrance and discharge from Army 
service, and at entrance into Naval service are negative for 
diagnosis of schizophrenia or notation of any existing 
psychiatric disorder.  Thus, with respect to schizophrenia, 
the presumption of soundness attaches to the veteran's period 
of Naval service.  38 C.F.R. § 3.304(b).  

The record does not contain any clear and unmistakable 
evidence of pre-existence to overcome the presumption of 
soundness in this case.  In that regard the Board emphasizes 
that service records, in their entirety are negative for any 
notation of complaints of auditory hallucinations, and, 
psychiatric examination conducted during the veteran's Naval 
service revealed no schizophrenia or other psychiatric 
disability.  Here, the Board notes that beginning in 1993 in 
connection with his compensation claim, many years after 
service discharge, the veteran provides a 
20-year history of auditory hallucinations.  

In March 1998 a VA examiner considered such history and 
reviewed the claims file and stated that the veteran's 
symptoms began during an inter-service period.  However, in 
his diagnostic impressions that examiner concludes only that 
a schizoid and passive-dependent personality disorder was 
suggested prior to entry, not that schizophrenia as a 
diagnostic entity pre-existed the veteran's period of Naval 
service.  Moreover, although the March 1998 VA examiner cites 
review of the claims file, the Board is unable to find 
certain of the information cited in his examination report in 
the existing claims file.  For instance, the VA examiner 
noted that a Dr. David Gross diagnosed schizophrenia.  A 
review of the file fails to show treatment or evaluation by 
such physician at any point in the veteran's history.  Also, 
the March 1998 VA examiner cites the veteran's "numerous" 
hospitalizations and "frequent evaluations."  The veteran 
has reported hospitalization only in 1993 and 1995, and has 
reported no treatment prior to 1993 other than one instance 
of alcohol treatment in 1977.

The VA examiner's tentative opinion, i.e. the record 
"suggests" or it "appears" that symptoms and/or a schizoid 
personality were shown prior to Naval service, offered 
decades after service discharge and without citation of an 
accurate history, does not amount to clear and unmistakable 
evidence of pre-existence of schizophrenia particularly where 
in-service psychiatric examination failed to diagnosis any 
psychiatric illness and there is no post-service evidence of 
illness for many years.  See Crowe v. Brown, 7 Vet. App. 238 
(1994)

In any case, even were the evidence to establish that the 
veteran's schizophrenia existed prior to his Naval service, 
the claims file does not contain competent evidence of 
aggravation.  See 38 C.F.R. § 3.306(a).  The Board here 
emphasizes the lack of any psychiatric diagnoses in 
connection with psychiatric evaluation conducted prior to the 
veteran's final discharge from service, and further notes the 
absence of any treatment or complaint of psychiatric problem 
for decades after service.  The Court, in Routen, supra, held 
that a veteran may provide evidence of symptomatology, but 
his statement that a pre-existing disorder worsened in 
service is not probative.  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (where the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent).  

In Maxson v. West, 12 Vet App 453 (1999) the Court held that 
in order for a claim for service connection based on 
aggravation of a pre-existing condition to be well grounded, 
there must be competent evidence of such aggravation.  In 
this case, there is no competent evidence of any psychiatric 
treatment during service or for many years thereafter.  There 
is also no medical opinion that a psychiatric disability was 
aggravated in service.  Unlike the facts of Verdon v. Brown, 
8 Vet. App. 529, there is no indication of in-service 
treatment for schizophrenia in this case, and the record is 
clear in showing no psychiatric diagnoses during either 
period of military service or for many years thereafter.  The 
recent VA examination report shows that the examiner 
attributed the veteran's current psychiatric disability to a 
condition that pre-existed service and did not report any 
permanent increase in disability during service.

Inasmuch as the veteran received no documented treatment for 
schizophrenia in service, and the condition was not reported 
on the examination for separation from service, there is 
absolutely no evidence that any pre-existing psychiatric 
disorder increased in severity during service.  Thus even if 
there were clear and unmistakable evidence of a pre-existing 
psychiatric disability, there is no competent evidence of 
aggravation.  Aggravation of a pre-existing condition cannot 
be conceded where there is no evidence that the disability 
underwent an increase during service.  38 C.F.R. § 3.306(a).

The Board also notes that there is no competent evidence 
linking a current psychiatric disability to service.  The 
most recent VA examiner clearly concluded that the current 
psychiatric disability was unrelated to a disease or injury 
incurred in service, and did not report any aggravation of a 
pre-existing psychiatric disability.

Absent competent evidence of schizophrenia in service or 
within the year after discharge, there can be no well-
grounded claim for service connection based on incurrence 
under 38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the Board 
recognizes the veteran's complaints of having had auditory 
hallucinations in service (but beginning prior to service) 
and continuing thereafter.  While he is competent to report 
such symptomatology, schizophrenia is not a disease given to 
lay observation and thus, the veteran's own statements as to 
diagnosis and causation are insufficient to well ground the 
claim.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The 
record is absent any competent opinion relating the onset, 
cause, or aggravation of schizophrenia to the veteran's 
period of Army or Naval service.  As such a claim for direct 
service connection is not well grounded.  See Caluza, supra; 
38 C.F.R. §§ 3.303, 3.307, 3.309

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.

The Board does recognize first that the file contains a 
carbon copy of a document indicating VA treatment for alcohol 
use in 1977, in the interim between the veteran's two service 
periods.  Detailed records of such treatment are not in the 
claims file.  However, even were such records to show 
diagnosis of and treatment for schizophrenia at a time prior 
to the veteran's Naval service, the decision herein above 
clearly notes the absence of any competent evidence of 
aggravation in this case.

Inherently, records from 1977 would not speak to the question 
of aggravation during service.  As such, even if such 
evidence was sufficient to overcome the presumption of 
soundness in this case it would not be sufficient to well 
ground the veteran's claim based on aggravation and is thus 
not pertinent.  Also, the Board recognizes that the veteran 
is reportedly in receipt of Social Security monies since 
1993, based, at least in part, on schizophrenia.  Insofar as 
the veteran has not identified treatment for psychiatric 
disability other than at VA facilities after service, and as 
such VA treatment records are already in the claims file, 
obtaining the SSA decision could not serve to well ground the 
veteran's claim.  Cf. Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  Based on the above, VA has fulfilled its 
duties under 38 U.S.C.A. § 5103.


ORDER

Service connection for schizophrenia is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


